[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                      FILED
                                 No. 05-13071               U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                             Non-Argument Calendar               November 21, 2005
                           ________________________             THOMAS K. KAHN
                                                                    CLERK
                       D. C. Docket No. 05-20020-CR-PAS

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

BLANCA NUBIA GUZMAN,

                                                              Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                              (November 21, 2005)


Before CARNES, PRYOR and RONEY, Circuit Judges.

PER CURIAM:

      This is a direct criminal appeal from convictions and sentences entered upon

a guilty plea of defendant Blanca Nubia Guzman to a two-count indictment of: (1)

importing one kilogram or more of heroin into the United States, in violation of
21 U.S.C. § 952(a); and (2) possessing with intent to distribute one kilogram or

more of heroin, in violation of 21 U.S.C. § 841(a)(1). Appointed counsel for

defendant, Michael Spivack, has filed a motion to withdraw with a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), to which

defendant filed a one-page handwritten objection. Counsel’s motion is granted and

Guzman’s convictions and sentences are affirmed.

      Guzman signed a Statement of Facts conceding that, “if this case went to

trial,” the government could establish beyond a reasonable doubt: that she arrived

at Miami International Airport on a flight from Colombia; that a routine customs

inspection of her baggage revealed several “unusually heavy” pairs of shoes

containing heroin; that she knew the “substance contained inside the shoes was

heroin”; and laboratory tests showed that the shoes contained a total of 2,617

grams of heroin. After conducting a thorough change of plea colloquy pursuant to

Federal Rule of Criminal Procedure 11, the district court found that the plea was

knowingly, voluntarily, and intelligently entered, and that a sufficient factual basis

supported the plea.

      Guzman subsequently filed written objections to the Pre-sentence

Investigation Report (“PSI”). She contended that she was eligible for acceptance

of responsibility, minor role, and safety-valve reductions. At the sentencing

hearing, the court concluded that Guzman deserved the benefit of the acceptance of



                                           2
responsibility and the safety-valve provision, but declined to grant her a minor-role

reduction, finding that Guzman’s “own statement that she was bringing [the heroin

to the United States] and was going to sell it herself . . . and considering the

amount and the nature of the drug, I cannot see that a minor role is appropriate

here.” The court imposed a sentence of 70 months’ imprisonment. Neither

Guzman nor her attorney asserted any objections to the court’s findings of fact or

the manner in which the sentence was imposed.

      In his Anders brief, counsel states that there are no non-frivolous claims that

can be pursued on appeal but raises the issue of the district court’s denial of a

minor-role reduction. Defendant Guzman’s July 25, 2005, handwritten letter to the

Clerk, which we construe liberally, raises three potential issues: (1) that her

sentence of 70 months’ imprisonment was too “harsh”; (2) that the district court

erred by failing to “consider” her family circumstances; and (3) that because she

“did not understand her lawyer,” and was “nervous wreck” about pleading guilty,

her guilty plea was not knowing and voluntary.

      We have carefully considered these arguments and conclude that they

present no issues of arguable merit for appeal.

      The district court, after analyzing the characteristics of Guzman’s offense,

correctly concluded that she played an integral role in the importation of the heroin




                                           3
for which she was held accountable, and therefore did not clearly err in denying the

minor-role reduction.

      The court determined that the applicable advisory sentencing guideline range

was 70 to 87 months’ imprisonment, imposed a sentence of 70 months’

imprisonment and concluded that such a sentence was reasonable, considering the

factors detailed in 18 U.S.C. § 3553(a). The record reflects that the district court

carefully considered all of the relevant factors in imposing the sentence and

correctly concluded, in light of the maximum sentence available, that the sentence

imposed was reasonable.

      The district court sentenced Guzman after reviewing the Pre-sentence

Investigation Report and carefully considering “the factors set forth in 18 U.S.C.,

3553(a)(1) through (7).” The PSI contained a “Personal and Family Data” section

that described in detail Guzman’s family circumstances. The information

contained in the PSI is nearly identical to the family circumstances raised in

Guzman’s objection filed in this Court. It is evident that the district court weighed

these circumstances while deciding Guzman’s sentence.

      A thorough Federal Rule of Criminal Procedure 11 colloquy was conducted

by the district court, where it correctly ascertained that she knowingly and

voluntarily entered a guilty plea. An independent review of the entire record

reveals no issues of arguable merit. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400.



                                           4
     Counsel’s motion to withdraw is GRANTED, and Guzman’s convictions

and sentences are AFFIRMED.




                                   5